DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response amendments filed 24 June 2022 for the application filed 23 September 2020 which is a continuation of PCT/EP2018/057551 filed 23 March 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles et al. (US 2017/0233057).
- Regarding Claim 1. Charles discloses an assembly set for a a vehicle cabin (fig. 18-20; 1800/2100, “aircraft cabin” [abstract]), the assembly set (as is known, seat components are provided to be assembled into a seat, as an aircraft seat is not a one piece construction, inherently allowing for an assembly set to be present with the seat and components of Charles) comprising: 
a plurality of components for creating seat units (1800, 2105, 2110), the components comprising: 
a sub-set of a plurality of interchangeable seat assemblies (1650a/b/c 1910), 
a sub-set of a plurality of interchangeable seat shell structures (1125, 1905), 
a sub-set of a plurality of interchangeable armrest structures (“fold out arm rests” [0055]), 
a sub-set of a plurality of interchangeable door structures (2130), 
a sub-set of a plurality of interchangeable privacy dividers (2115), and 
a sub-set of a plurality of interchangeable table structures (2225), 
wherein different combinations of components form a plurality of different passenger seating arrangements (as illustrated within Charlese, a plurality of different combinations of components form a plurality of different passenger seating arrangements), and wherein each different passenger seating arrangement comprises at least one of a different kind of seat unit or a different seating layout with respect to at least one other different passenger seating arrangement (inherently, upon construction of the components, different seats or seating layouts can be achieved by rearrangement of the components available within Charles; Charles illustrates several possible seating arrangements and different types of seats all within the same aircraft cabin).
- Regarding Claim 2. Charles discloses the assembly set according to claim 1, wherein the different passenger seating arrangements (2105, 2110) formed by different combinations of the components (inherent) comprise at least one of a forward or rearward facing seat unit (fig. 22 illustrates the seats as both forward and rear facing), wherein at least a longitudinal axis of the seat unit is parallel to a longitudinal axis of the vehicle cabin (“rotating seats for more leg room” [0065], the seats can be rotated to allow for the seat longitudinal axis to be parallel to the vehicle cabin longitudinal axis).
- Regarding Claim 3. Charles discloses the assembly set according to claim 1, wherein the different passenger seating arrangements (2105/2110) formed by different combinations of the components (inherent) comprise angled seat unit (the seats are illustrated as angled as they can rotate), wherein at least the longitudinal axis of the seat unit is angled relative to the longitudinal axis of the vehicle cabin (“rotating seats for more leg room” [0065], the seats can be rotated to allow for the seat longitudinal axis to be angled relative to the vehicle cabin longitudinal axis).
- Regarding Claim 4. Charles discloses the assembly set according to claim 1, wherein different seat shell structures (1905) comprise common equipment parts for each seat unit (2105/2110, inherently, the seat units comprise common equipment).
- Regarding Claim 5. Charles discloses the assembly set according to claim 4, wherein the equipment parts are at least one of identical panels, identical wall structures, identical armrests, identical doors, identical privacy walls, identical privacy screens, identical tables, identical add-on furniture parts and/or support surface portions (fig. 21 and 22 illustrates various common identical equipment parts for the construction of the units).
- Regarding Claim 6. Charles discloses the assembly set according to claim 4, wherein the different seat shell structures (1905) are assembled with respect to each other such that at least seat unit dimensions of each seat unit remain substantially the same (fig. 21 and 22 illustrates seat unit dimensions remaining substantially the same).
- Regarding Claim 7. Charles discloses the assembly set according to claim 1, wherein for each seat unit (2105/2110) a width of at least a rear shell wall (1905) in a transverse direction of the vehicle cabin is substantially identical, (fig. 20 illustrates the rear shell wall width identical in a transverse direction of the vehicle cabin).
- Regarding Claim 8. Charles discloses the assembly set according to claim 1, wherein for each seat unit (2105/2110) a height of at least the rear shell (1905) wall is substantially identical (fig. 19 illustrates the identical heights of the shell walls).
- Regarding Claim 9. Charles discloses the assembly set according claim 1, wherein the seat units (2105/2110) of each seating layout provide common utility surface dimensions (fig. 21-22 illustrate the common utility surface dimensions of the seats).
- Regarding Claim 10. Charles discloses a passenger seating arrangement (fig. 18-22) for a vehicle cabin (“aircraft cabin” [abstract]), comprising: 
a plurality of seat units (1800, 2105/2110) arranged one behind another in one column in a longitudinal direction (fig. 19 illustrates the seats arranged as claimed) of the vehicle cabin (illustrated by fig. 19), wherein the seat units (1800, 2105/2110) are formed by a plurality of components comprising: 
a sub-set of a plurality of interchangeable seat assemblies (1650a/b/c, 1910), 
a sub-set of a plurality of interchangeable seat shell structures (1125, 1905), 
a sub-set of a plurality of interchangeable armrest structures (“fold out arm rests” [0055]), 
a sub-set of a plurality of interchangeable door structures (2130), 
a sub-set of a plurality of interchangeable privacy dividers (2115), and 
a sub-set of a plurality of interchangeable table structures (2225), 
wherein different combinations of components form a plurality of different passenger seating arrangements (as illustrated within Charlese, a plurality of different combinations of components form a plurality of different passenger seating arrangements), and wherein each different passenger seating arrangement comprises at least one of a different kind of seat unit or a different seating layout with respect to at least one other different passenger seating arrangement (inherently, upon construction of the components, different seats or seating layouts can be achieved by rearrangement of the components available within Charles; Charles illustrates several possible seating arrangements and different types of seats all within the same aircraft cabin).
- Regarding Claim 11. Charles discloses the passenger seating arrangement according to claim 10, wherein at least one of the different seating layouts is one of an in-line overall seating layout, an outwardly faced overall herringbone seating layout, an inwardly faced overall herringbone seating layout and a combination of different seating layouts for arranging the seat units in the vehicle cabin, wherein the different seat units are adaptable with respect to each other such that each of the seat units is positionable within each of the seating layouts (see figures 1-22 which illustrate the various claimed arrangements and also illustrate the seat units being positionable within each subsequent seating layout).
- Regarding Claim 12. Charles discloses the passenger seating arrangement according to claim 10, wherein the seat units (2105/2110) are one of a forward or rearward facing seat unit (fig. 22 illustrates the seats as both forward and rear facing), wherein at least a longitudinal axis of the seat is parallel to a longitudinal axis of the vehicle cabin (“rotating seats for more leg room” [0065], the seats can be rotated to allow for the seat longitudinal axis to be parallel to the vehicle cabin longitudinal axis).
- Regarding Claim 13. Charles discloses the passenger seating arrangement according to claim 10, wherein the seat units (1800, 2105/2110) are one of an angled seat unit (the seats are illustrated as angled as they can rotate), wherein at least the longitudinal axis of the seat is angled relative to the longitudinal axis of the vehicle cabin (“rotating seats for more leg room” [0065], the seats can be rotated to allow for the seat longitudinal axis to be angled relative to the vehicle cabin longitudinal axis).
- Regarding Claim 14. Charles discloses the passenger seating arrangement according to claim 10, wherein the seat shell structure (1125, 1905) comprise common equipment parts for each seat unit (1800, 2105/2110, inherently, the seat units comprise common equipment)
- Regarding Claim 15. Charles discloses the passenger seating arrangement according to claim 10, wherein a width of at least the rear wall (1905) in a transverse direction of the vehicle cabin and a height of at least the rear wall (1905) for each seat unit (1800, 2105/2110) remain substantially the same in each seating layout (fig. 19 illustrates the height, fig. 20-22 illustrate the width remaining substantially the same in the various layouts).
- Regarding Claim 16. Charles discloses the assembly set according to claim 1, wherein each different kind of seat unit comprises a different shape with respect to at least one other different kind of seat unit (fig. 18 illustrates an instance wherein the different seat units comprise different shapes from one another).
- Regarding Claim 17. Charles discloses the assembly set according to claim 1, wherein at least one of the different passenger seating arrangements comprises dissimilar seat types arranged together in the vehicle cabin (fig. 18 illustrates three different types of seats within the vehicle cabin). 
Response to Arguments
Applicant's arguments, see pages 6-10, filed 24 June 2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments against Charles, in so far as Charles relates to interchangeable components that can be used in different combinations to form different passenger seating arrangements, the examiner maintains that through Charles disclosure of seats and various seating arrangements and the illustrations provided, it is clear that through various combinations of components, one can arrive at a multitude of different seating arrangements. Fig. 18 of Charles for example illustrates an instance in which three separate and distinct seats and arrangements are realized with the same basic seating components, arranged in different directions or different configurations.  The examiner maintains that Charles inherently provides for interchangeable components that can be arranged in any manner or number of combinations to arrive at any suitable configuration of seats or seating layout desired.  
Regarding the applicant’s arguments as they relate to the modularity of the system, it is clear to the examiner, without the recitation of the word “modular” being present within Charles aside from the recitation of the modular seat/couch, that the entirety of the system is capable of being modular, as inherently every seat is a sum of components and not a single molded piece that is then attached to the aircraft.  The seats are disclosed as being moveable, convertible, including arm rests, seat backs, tables, etc requiring an inherent modularity to be present, as with any seating arrangement or seat configuration.  Additionally, in any seating system, interchangeability of components is an inherent characteristic as those components are mass produced to allow for the building of seats and arrangements.  Further, due to variations in cabin layout, different seat configurations within the same cabin, that utilize the same components are commonly found to accommodate various equipment or class distinctions within cabins.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        30 June 2022